              Case 3:21-cv-00161-REP Document 7 Filed 07/27/21 Page 1 of 1




 1
 2
 3
                          IN THE UNITED STATES DISTRICT COURT
 4
                                 FOR THE DISTRICT OF IDAHO
 5
 6    Martin J. Walsh,
        Secretary of Labor,                             Case No. 3:21-cv-00161-REP
 7      United States Department of Labor,
 8                          Plaintiff,                  Entry of Default
                    v.
 9
10    Irwin Drug, Inc.,
11                        Defendant.
12
13          It appearing that Irwin Drug, Inc. is in default for failure to respond or otherwise
14   defend in this action, as required by law; now, therefore, on application of Plaintiff,
15   Martin J. Walsh, Secretary of Labor, United States Department of Labor, acting through
16   his attorneys of record, DEFAULT IS HEREBY ENTERED against Defendant Irwin
17   Drug, Inc. this ______          July
                       27th day of ______________, 2021.
18
19                                              /s/ Jackie Hildebrand
                                               __________________________________
20                                             Deputy Clerk, United States District Court
21
22
23
24
25
26
27
28
